 


109 HR 5208 IH: Independence from Oil with Agriculture Act of 2006
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5208 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Nussle (for himself, Mr. Latham, Mr. Leach, Mr. King of Iowa, Mr. Boswell, Mr. Osborne, Mr. Hulshof, Mr. Terry, and Mr. Weller) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent certain tax incentives for alternative energy, to amend the Clean Air Act to accelerate the use of renewable fuels, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Independence from Oil with Agriculture Act of 2006.  
2.Excise tax provisions and income tax credit for biodiesel and ethanol made permanent 
(a)Income tax credits 
(1)Section 40 of the Internal Revenue Code of 1986 (relating to alcohol used as fuel) is amended by striking subsection (e). 
(2)Section 40A of such Code (relating to biodiesel and renewable diesel used as fuel) is amended by striking subsection (g). 
(b)Excise tax provisions 
(1)Subsection (b) of section 6426 of such Code (relating to alcohol fuel mixture credit) is amended by striking paragraph (5). 
(2)Subsection (c) of section 6426 of such Code (relating to biodiesel mixture credit) is amended by striking paragraph (6). 
(3)Paragraph (5) of section 6427(e) of such Code, as amended by SAFETEA–LU, is amended— 
(A)by striking subparagraphs (A) and (B),  
(B)by redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively, and 
(C)in subparagraph (A), as so redesignated, by striking subparagraph (D) and inserting subparagraph (B). 
3.Credit for electricity produced from wind, open-loop biomass, and closed-loop biomass made permanent 
(a)WindParagraphs (1) of section 45(d) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2008. 
(b)Closed-loop biomassSubparagraph (A) of section 45(d)(2) of such Code is amended— 
(1)in clause (i), by striking , and before January 1, 2008, and 
(2)in clause (ii), by striking before January 1, 2008,. 
(c)Open-loop biomassSubparagraph (A) of section 45(d)(3) of such Code is amended to read as follows: 
 
(A)In generalIn the case of a facility using open-loop biomass to produce electricity, the term qualified facility means— 
(i)in the case of a facility using agricultural livestock waste nutrients— 
(I)any facility owned by the taxpayer which is originally placed in service after the date of the enactment of this subclause, and  
(II)the nameplate capacity rating of which is not less than 150 kilowatts, and  
(ii)in the case of any other facility, any facility owned by the taxpayer.. 
4.Credit for clean-fuel vehicle refueling property made permanentSection 30C of the Internal Revenue Code of 1986 (relating to clean-fuel vehicle refueling property credit) is amended by striking subsection (g). 
5.Renewable fuels programSection 211(o)(2)(B) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B) is amended as follows: 
(1)In the table in clause (i):  
(A) Strike 5.4 and insert 5.5 in the item relating to 2008. 
(B) Strike 6.1 and insert 6.5 in the item relating to 2009. 
(C) Strike 6.8 and insert 8.0 in the item relating to 2010. 
(D) Strike 7.4 and insert 10.0 in the item relating to 2011. 
(E) Strike 7.5 and insert 12.0 in the item relating to 2012. 
(2)In clause (i)(II)(aa) strike 7,500,000,000 and insert 12,000,000,000 . 
 
